Citation Nr: 0120772	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  01-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to receive accrued benefits 
in excess of $2,128.41.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to June 
1946.  He died in January 2000.  The appellant is the son-in-
law of the veteran and his spouse, who died in March 2000.

In June 2000 and July 2000, the Department of Veterans 
Affairs (VA) Regional Office (RO) issued two letters to the 
appellant, advising him that he had been awarded accrued 
benefits in the amounts of $1,840.24 and $288.17, 
respectively.  The appellant subsequently submitted a Notice 
of Disagreement regarding these decisions, in which he 
essentially contended that he was entitled to a higher amount 
of accrued benefits.  Thereafter, the RO issued a Statement 
of the Case (SOC) regarding this issue, and, in June 2001, 
the appellant submitted a timely Substantive Appeal (VA Form 
9).


FINDINGS OF FACT

1.  The veteran died in January 2000.  At the time of his 
death, he was receiving non service-connected pension 
benefits.

2.  The veteran's surviving spouse died in March 2000.  
During that same month, she was awarded burial benefits for 
her husband in the amount of $450.00.

3.  In a December 2000 letter, the RO determined that at the 
time of her death, the veteran's spouse was entitled to 
receive VA benefits in the amount of $2,433.00.  This amount 
included $1,481.00 for the period from January 1, 2000 to 
January 31, 2000, which is based upon the monthly rate the 
veteran was receiving at the time of his death, and that is 
payable to his beneficiary; $502.00 for the period from 
February 1, 2000 to February 29, 2000, which is based upon 
the monthly rate the veteran's spouse was receiving at the 
time of her death; and $450.00 for burial expenses paid by 
the veteran's spouse after her husband's death. 

4.  The appellant has submitted receipts showing that he bore 
expenses in the amount of $2,128.41 for last medical 
treatment and burial of the veteran's spouse.


CONCLUSION OF LAW

Accrued benefits in an amount greater than $2,128.41 are not 
payable to the appellant.  38 U.S.C.A. § 5121(a) (West 1991); 
38 C.F.R. § 3.1000(a) (2000); Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The underlying facts of this case are not in substantial 
dispute.  A certificate of death shows that the veteran died 
in January 2000.  The record shows that at the time of his 
death, he was receiving non service-connected pension 
benefits.  

Immediately following his death, the veteran's spouse filed a 
claim of entitlement to burial benefits.  In a March 2000 
letter, the RO advised her that she was entitled to receive 
burial benefits in the amount of $450.00, and that these 
benefits would be issued in two checks of $225.00 each.  
Unfortunately, shortly before this award letter was issued, 
the veteran's spouse also died.  On March 17, 2000, the RO 
received a letter from the appellant, in which he indicated 
that he was the son-in-law of the veteran and his spouse, and 
that he was requesting entitlement to "Death and Burial 
Benefits."

In a letter dated in April 2000, the RO advised the appellant 
that they had no authority to allow burial allowance based 
upon the death of the veteran's spouse.  The RO further 
advised the appellant that they had not completed work on the 
claim of the veteran's spouse at the time of her death, but 
that it appeared that she was entitled to some benefits.  The 
RO informed the appellant that he may be entitled to accrued 
benefits, which are based upon the benefits to which the 
veteran's spouse was entitled at the time of her death.  He 
was advised that if he paid any medical expenses or burial 
costs of the deceased, he should complete and return the 
enclosed VA Form 21-609, Application for Amounts Due Estates 
of Persons Entitled to Benefits.

Thereafter, the appellant returned the completed form, as 
well as receipts for medical expenses and burial costs paid 
for the veteran's spouse.  These receipts included 13,934.50 
pesos in medical expenses, and 72,800 pesos in costs related 
to her burial.

In a letter dated in June 2000, the RO advised the appellant 
that he had been awarded accrued benefits in the amount of 
$1,840.24 (the equivalent of 72,800 pesos).  The RO informed 
the appellant that he was not entitled to reimbursement for a 
medical bill in the amount of 2,269.00 pesos, because the 
receipt submitted by the appellant shows that this bill was 
paid by the veteran's spouse prior to her death.  The 
appellant was further informed, however, that he may be 
entitled to reimbursement for the remaining medical expenses, 
which were based on a receipt from Midway Hospital, if he 
could submit sufficient evidence showing that he used his own 
funds to settle this account.

In July 2000, the appellant submitted a signed receipt from 
Midway Hospital, showing that he paid the expenses incurred 
there by the veteran's spouse.  It was noted that the bill 
was in the amount of 11,665.50 pesos.  Thereafter, in a July 
2000 letter, the RO advised the appellant that he was being 
awarded an additional $288.17 (equivalent of 11,665.50 pesos) 
for expenses he incurred during the deceased's admission to 
Midway Hospital.

In November 2000, the appellant submitted a letter, in which 
he indicated that he had not received all of the accrued 
benefits to which he was entitled.  He asserted that the two 
checks he had received in the amounts of $1,840.24 and 
$288.17 were only for reimbursement of medical and other 
expenses he incurred on behalf of the veteran's spouse.  He 
contended that he had not yet been awarded accrued benefits 
based upon benefits owed to the veteran and his spouse.

In a December 2000 letter, the RO informed the appellant that 
accrued benefits could be paid for pension benefits owed to 
the veteran's spouse in the amount of $1,983.00, which 
included $1,481.00 for the veteran's pension benefits from 
January 1, 2000 to January 31, 2000, and $502.00 for her own 
pension benefits from February 1, 2000 to February 29, 2000.  
The appellant was further advised that accrued benefits could 
also be paid for burial expenses owed to the veteran's spouse 
in the amount of $450.00.  Thus, it was noted that the total 
amount of accrued benefits available was $2,433.00.  The RO 
further informed the appellant that he had been given checks 
in the amounts of $1,840.24 and $288.17 ($2,128.41) based 
upon the medical and other expenses he incurred on behalf of 
the veteran's spouse.  The RO advised the appellant that he 
could receive the remaining amount of accrued benefits 
available ($304.59), if he could submit burial or 
hospitalization records showing that he had paid this amount 
on behalf of the deceased.

In a letter dated in March 2001, the appellant reasserted 
that he had not been paid the full amount of benefits to 
which he was entitled.  In essence, he contended that he had 
only been reimbursed for the amount of medical expenses he 
had incurred on behalf of the veteran's spouse.  He argued 
that he was still entitled to receive an additional $2,433.00 
based upon the amount of accrued benefits available.

In April 2001, the RO issued an SOC, in which the provisions 
of 38 C.F.R. § 3.1000(a) were set forth.  Thereafter, in June 
2001, the appellant submitted a Substantive Appeal in which 
he reiterated his contentions.

Analysis

Preliminary matters

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991). The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim. The Board notes 
that the present matter has not been subject to the well-
grounded claim requirement, and thus those provisions of the 
VCAA relating to the elimination of that requirement are 
moot.

Other salient features of the VCAA are paraphrased below, and 
impose the following obligations upon the Secretary:

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application.  38 U.S.C.A. § 
5102 (West Supp. 2001).

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2001).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2001).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to  the claim.  38 U.S.C.A. § 
5103A(b)(2) (West Supp. 2001).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3) (West Supp. 2001).
.    .    .    .    .

(10) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate.  38 U.S.C.A. § 
5103A(g) (West Supp. 2001).

(11) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107(a) (West Supp. 2001).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, the appellant's claim that the 
RO has miscalculated the amount of accrued benefits to which 
he is entitled, by its very nature, has an extremely narrow 
focus.  The RO, in its letter of December 2000 and the SOC 
issued in April 2001, has set forth the law and facts in a 
fashion that clearly and adequately informed the claimant of 
the very limited and specific type of evidence needed to 
substantiate his claim.  The appellant has neither submitted 
nor made reference to any additional records which would tend 
to substantiate his claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
substantiate the claim.  Given the circumstances of this 
matter, the Board cannot find any basis under the VCAA to 
defer adjudication.  Moreover, it appears equally clear that 
any implementing regulations which will be issued under the 
VCAA will not change the picture in this matter, since they 
will affect only VA notice and development procedures, and 
not the underlying substantive law relevant to this case. 

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to him claim, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (1991); 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, supra.

Discussion

The record reflects that the appellant has been paid accrued 
benefits in the amount of $2,128.41.  He essentially contends 
that he is entitled to an additional $2,433.00 in such 
benefits.

As discussed in detail above, the RO determined that at the 
time of her death, the veteran's spouse was eligible to 
receive VA benefits in the amount of $2,433.00.  The RO 
determined this amount by adding the following figures: 
$1,481.00 for the period from January 1, 2000 to January 31, 
2000, which is based upon the monthly rate the veteran was 
receiving at the time of his death, and that is payable to 
the beneficiary; $502.00 for the period from February 1, 2000 
to February 29, 2000, which is based upon the monthly rate 
the veteran's spouse was receiving as the beneficiary at the 
time of her death; and $450.00 for burial expenses paid by 
the veteran's spouse after her husband's death. 

The Board notes that the appellant has not challenged the 
accuracy of these figures.  In fact, in his March 2001 
statement and the April 2001 Substantive Appeal, the 
appellant appears to be agreeing that $2,433.00 is the 
correct amount of VA benefits to which the veteran's spouse 
was entitled at the time of her death.  As will be explained 
below, the appellant's claim for additional money appears to 
rest upon a misunderstanding as to his own eligibility to 
receive accrued benefits.

Applicable law and regulations provide that upon the death of 
a veteran, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of his death (hereinafter referred to as "accrued benefits") 
and due and unpaid for the period not to exceed two years, 
shall, upon the death of such individual be paid to the 
living person first listed as follows:

(1) Upon the death of a veteran to the living person 
first listed as follows: (i)His or her spouse; (ii) 
His or her children (in equal shares); (iii) His or 
her dependent parents (in equal shares) or to the 
surviving parent.  

(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.

(3) Upon the death of a child, benefits to which the 
child was entitled will be paid to the surviving 
children of the veteran entitled to death pension, 
compensation, or dependency and indemnity 
compensation.  

(4) In all other cases, only so much of an accrued 
benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or 
burial.  (See 3.1002.)

38 C.F.R. § 3.1000(a); See also 38 U.S.C.A. § 5121(a).

In this case, the appellant is the son-in-law of the veteran 
and his spouse.  Therefore, it appears that his standing in 
this case is based upon the fact that he bore the medical and 
burial expenses of the veteran's spouse.  For this reason, he 
is entitled to receive only so much of the accrued benefits 
available as is necessary to reimburse him for the medical or 
burial expenses he incurred on her behalf.  38 C.F.R. 
§ 3.1000(a)(4).  Thus, although the veteran's spouse was 
entitled to receive VA benefits in the amount of $2,433.00 at 
the time of her death, the appellant is only entitled to 
receive the portion of those benefits equaling the medical 
and burial expenses he incurred on her behalf.  The appellant 
has submitted proof of such expenses in the amount of 
$2,128.41.  Accordingly, the Board finds that the RO was 
correct in issuing checks in the amount of $1,840.24 and 
$288.17.

The Board has reviewed the complete record and can find no 
indication that the appellant incurred any additional medical 
or burial expenses on behalf of the veteran's spouse.  As 
explained by the RO in its June 2000 letter, he is not 
entitled to reimbursement for a medical bill from the Notre 
Dame Clinic in the amount of 2,269.00 pesos, because the 
receipt he submitted shows that that bill was paid by the 
veteran's spouse prior to her death.  The record reflects 
that the appellant was specifically advised in the December 
2000 letter from the RO that he was entitled to the remaining 
accrued benefits ($304.59) if he could submit receipts of 
other burial or hospitalization expenses he paid on behalf of 
the veteran's surviving spouse.  However, no additional 
expenses have been submitted or identified by the appellant.  

In summary, the Board finds that the appellant has already 
been paid the maximum amount of accrued benefits payable to 
him in this instance.  As discussed above, it appears that 
the appellant's belief that he was entitled to additional 
money arose out of a misunderstanding on his behalf regarding 
the method by which VA determines his entitlement.  Although 
the veteran's spouse was indeed entitled to receive VA 
benefits in the amount of $2,433.00 as the appellant 
believes, the appellant is only entitled to receive a portion 
of those benefits, $2,128.41, as he is only entitled to an 
amount equaling the medical and burial expenses he incurred 
on her behalf.  In cases such as this, where the law and not 
the evidence is dispositive, the claim should be denied 
because of the lack of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appellant's claim of entitlement to 
additional accrued benefits is denied.


ORDER

The appellant has been paid accrued benefits in the amount of 
$2,128.41.  Entitlement to additional accrued benefits is 
denied. 



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals



 

